UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4635



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HORACE BUSH, a/k/a Alvin Bush,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (CR-91-69-NN)


Submitted:   March 11, 2005                 Decided:   March 31, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Gretchen L. Taylor,
Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant.   Paul J. McNulty, United States Attorney, Robert E.
Bradenham II, Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Horace Bush appeals the district court’s order revoking

his   supervised      release   and     sentencing    him   to   sixty   months’

imprisonment.         Counsel   filed    a    brief   pursuant   to   Anders    v.

California,     386    U.S.     738   (1967),     asserting      there   are     no

non-frivolous grounds for appeal, but suggesting that the term of

imprisonment imposed by the district court is unreasonable.*                   Bush

was notified of his right to file a pro se supplemental brief, but

he has not done so.

      We have reviewed the record and conclude that Bush’s sentence

is within the statutory maximum sentencing range, and the district

court’s revocation proceedings otherwise comport with due process.

See 18 U.S.C. § 3583 (2000).                 Moreover, we conclude that the

district court did not abuse its discretion in sentencing Bush to

the maximum term permitted by statute. Finding no error, we affirm

the judgment of the district court.

           This court requires that counsel inform her client, in

writing, of his right to petition the Supreme Court of the United

States for further review.        If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to


      *
      Because the sentencing guidelines relating to revocation of
supervised release have always been advisory, see U.S. Sentencing
Guidelines Manual Ch. 7 Pt. A, the sentence in this appeal is not
impacted by the decision in United States v. Booker, 125 S. Ct. 738
(2005).

                                      - 2 -
withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                          AFFIRMED




                                - 3 -